Citation Nr: 0739859	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  99-18 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability. 


REPRESENTATION

Appellant represented by:	Kenneth Mason, attorney


ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from April 1968 to May 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of April 1998 and later by 
the Department of Veterans Affairs (VA) St. Petersburg, 
Florida, Regional Office (RO).   The Board remanded the case 
for additional development in May 2006.  The case is now 
ready for appellate review.  


FINDINGS OF FACT

1.  An acquired psychiatric disorder (for which compensation 
may be paid) was not present during service, a psychosis was 
not manifest within a year after service, and any current 
psychiatric disorder is not attributable to any event or 
injury during service.  

2.  The veteran's only service-connected disability is tinea 
versicolor of the chest, back, arms, and thighs currently 
rated as 60 percent disabling.  

3.  The veteran has completed two years of a high school 
education, and was gainfully employed for many years as a 
painter.  

4.  The veteran's service-connected disability does not 
preclude all forms of substantially gainful employment 
consistent with his educational background and occupational 
experience.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by service, and a psychosis may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.14, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in September 2001, August 2005, and April 2007 
provided the veteran with an explanation of the type of 
evidence necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
In addition, the letters specifically informed the veteran 
that he should submit any additional evidence that he had in 
his possession.  The veteran's initial duty-to-assist letter 
was not provided before the adjudication of his claims.  
However, after the issuance of the letters he was given an 
opportunity to submit evidence and his case was subsequently 
readjudicated.  Therefore, there has been no prejudice as a 
result of the timing of the letters.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes, 
therefore, that the appeal may be adjudicated without a 
remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran was afforded VA examinations.  His available service 
medical records and post service treatment records have been 
obtained.  A memorandum dated in June 2007 reflects that 
appropriate efforts were made to attempt to obtain additional 
service records, but such attempts proved to be futile.  
Records have also been obtained from the Social Security 
Administration.  He has declined a hearing.  The Board does 
not have notice of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

I.  Entitlement To Service Connection For An Acquired 
Psychiatric Disorder.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as a 
psychosis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Congenital or 
developmental defects, refractive errors of the eye, 
personality disorders and mental deficiency are not diseases 
or injuries within the meaning of applicable legislation 
pertaining to disability compensation.  See 38 C.F.R. 
§ 3.303(c).

The veteran asserts that he developed a psychiatric disorder 
during service, and he should receive compensation for that 
disorder.  The Board has conducted a careful review of the 
record, and concludes that the record is without sufficient 
evidence supportive of a finding that the a psychiatric 
disorder for which compensation may be paid became manifest 
or otherwise originated during his period of service or 
within one year of service separation.  

The service medical records demonstrate that a chronic 
psychiatric disorder was not present during service.  In 
reaching this conclusion, the Board has noted that service 
medical records include the report of a service medical board 
which reflects that the veteran was found to be unfit for 
further service as a result of a skin disorder.  That report 
contains no mention of a psychiatric disorder as would be 
expected had a disabling psychiatric disorder been present at 
that time.  The record does state that the skin disorder 
improved when the veteran was emotionally tranquil and became 
exacerbated when he was emotionally disturbed, but there is 
no mention of a psychiatric disorder or diagnosis.  

There is also no medical evidence of the manifestation of a 
psychosis within a year of separation of service.  The only 
evidence from within a one year period after service is the 
report of a psychiatric examination conducted in November 
1969 by John A. Arness, M.D.  The report states that the 
veteran recounted that while being treated for a skin 
disorder in service he had received a psychiatric 
consultation.  The veteran reportedly was not clear as to the 
opinion as to whether there was a nervous basis for his rash.  
The veteran further recounted that he had gone AWOL, was 
arrested for theft of an auto and transporting a minor girl 
across state lines, and was returned to duty and confinement 
where he later got discharged.  It was also noted that he had 
seen a psychiatrist twice when he was 16 years old because of 
school difficulties.  He reportedly had been considered to be 
high strung as a youth.  Following examination, the 
impression was personality disorder, emotionally unstable 
type.  The psychiatrist stated that this preexisted service 
and was probably not aggravated by service.  The Board notes 
that a personality disorder is a not a disability for which 
compensation may be paid.  Thus, this medical report weighs 
against the claim.  

The earliest post service medical evidence showing the 
presence of a psychiatric disorder is from many years after 
service.  For example, a hospitalization record from the 
Maine Medical Center dated in October 1972 reflects that the 
veteran had made a suicide attempt after his wife left him.  
The diagnoses were (1) suicide attempt; (2) passive 
aggressive personality; and (3) reactive depression.  Neither 
that record, nor any subsequent treatment record contains 
medical opinion linking a Postservice psychiatric disorder to 
service.  The Board also notes that the lengthy period of 
time after service without treatment is evidence that there 
has not been a continuity of symptomatology, and it weighs 
heavily against the claim. See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

The only competent opinion regarding whether any current 
psychiatric disorder is related to service weighs against the 
claim.  The report of a mental disorders examination 
conducted by the VA in August 2007 reflects that the examiner 
reviewed the claims file.  Following examination, the 
diagnoses were major depressive disorder, recurrent; and 
polysubstance abuse in partial remission.  A personality 
disorder was also diagnosed.  The examiner stated that the 
major depression was not caused by or a result of active 
military service from April 1968 to May 1969.  The examiner 
noted that there was no objective data to support a 
conclusion that his current diagnosis was related to active 
duty or one year thereafter upon reviewing the service 
medical records and the exam dated in November 1969.  The 
examiner noted that the service medical records indicated 
that yhe veteran had pyroderma reaction which was exacerbated 
when emotionally disturbed, but stated that a psychiatric 
disorder was not identified at that time.  The examiner also 
noted that the personality disorder noted on the November 
1969 examination was not a service connected disability by 
law.  

In summary, the evidence shows that an acquired psychiatric 
disorder (for which compensation may be paid) was not present 
during service, a psychosis was not manifest within a year 
after service, and any current psychiatric disorder is not 
attributable to any event or injury during service.  
Therefore, the Board concludes that a psychiatric disorder 
was not incurred in or aggravated by service, and may not be 
presumed to have been incurred in service.  The preponderance 
of the evidence is against the claim, and the claim must be 
denied.

II.  Entitlement To A Total Disability Rating Based On 
Individual
 Unemployability Due To Service Connected Disability.

The veteran contends that he is entitled to a total 
disability rating based on individual unemployability.  
Service-connected disabilities are rated based primarily upon 
the average impairment in earning capacity.  Total disability 
is considered to exist when there is any impairment which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 
3.340(a)(1).  

A total rating may be authorized for compensation purposes if 
the requirements of 38 C.F.R. § 4.16 are met.  Pursuant to 38 
C.F.R. § 4.16(a), a total disability rating for compensation 
purposes may be assigned on the basis of individual 
unemployability: that is, when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  In addition, if there is only one 
such disability, it must be rated at 60 percent or more; if 
there are two or more disabilities, at least one disability 
must be rated at 40 percent or more, and sufficient 
additional disability must bring the combined rating to 70 
percent or more.  Id. 

Individual unemployability must be determined without regard 
to any nonservice-connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a).  Marginal employment 
shall not be considered substantially gainful employment.  38 
C.F.R. § 4.16(a).

The claim form for unemployability benefits dated in June 
1999 reflects that the veteran reported that he had completed 
two years of high school, and has occupational experience 
working as a painter.  The veteran's only service-connected 
disability is tinea versicolor of the chest, back, arms, and 
thighs, currently rated as 60 percent disabling.   Thus, his 
service-connected rating meets the preliminary percentage 
criteria of 38 C.F.R. § 4.16(a).

The Board notes, however, that there is no objective evidence 
that the service-connected skin disability renders the 
veteran unable to work.  Although records from the Social 
Security Administration show that he was found to be disabled 
from employment, this was based on nonservice connected back 
pain and psychiatric problems.  Impairment attributable to a 
nonservice-connected disorder may not be considered as a 
basis for finding entitlement to a total rating based on 
impairment due to service-connected disabilities.  

Similarly, a letter dated in August 2005 from Orlando G. 
Florete, Jr., M.D., reflects that he felt that the veteran 
could not hold any gainful employment, but this opinion was 
based on consideration of back pain and a depressed mood, and 
the letter does not contain any mention of the service-
connected skin disorder.  

The evidence pertaining to the service connected skin 
disorder includes VA examination reports and private and VA 
treatment records.  For example, a VA treatment record dated 
in December 2000 reflects that the veteran complained of 
eczema of the right forearm and trunk.  He stated that it 
itched and burned.  The report of a skin disorders 
examination conducted in September 2005 reflects that the 
veteran had numerous widespread patches on the chest, upper 
back, upper arms and thighs which were hyperpigmented and 
appeared as being typical of tinea versicolor.  The patches 
had a slight scale when scraped, and involved zero percent of 
exposed areas, but 60 percent of the entire body surface.  
The examiner stated that tinea versicolor is usually 
asymptomatic, but may be mildly symptomatic and pruritis 
during summertime with increased perspiration.  The Board 
notes, however, that none of the evidence includes a medical 
opinion that the skin problems prevent the veteran from 
working.  

Based on the foregoing, the Board finds that the veteran's 
service-connected disabilities do not preclude all forms of 
substantially gainful employment consistent with his 
educational background and occupational experience.  
Accordingly, the Board concludes that the criteria for a 
total disability rating based on individual unemployability 
due to service-connected disorder are not met and referral 
for extraschedular consideration is not warranted.


ORDER

1.  Service connection for a psychiatric disorder is denied.

2.  A total disability rating based on individual 
unemployability due to service-connected disability is 
denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


